Monks, J.
Appellant and seven other persons were charged in the court below with the crime of riotous conspiracy under the provisions of §2335 Burns 1908, Acts 1905 p. 584, §439.
Appellant was granted a separate trial and was convicted of said offense. The only error properly assigned is that the court erred in overruling appellant’s motion for a new trial. The only cause for a new trial urged as a ground for reversal is that the court erred in overruling appellant’s motion for a continuance. The record in regard to said motion and the overruling thereof is in the same condition as in Adams v. State (1913), ante 44, 99 N. E. 483, and on the authority of that case we hold that the affidavit for continuance is not a part of the record, and that no question is therefore presented as to the action of the court thereon.
There being nothing in the record to sustain appellant’s contention that the court erred in overruling his motion for a new trial, the judgment is affirmed.